Exhibit 10.1
 
Agreement and Plan of Merger


This Agreement and Plan of Merger is entered into as of March 9, 2011 and
between iVoice, Inc. (“IVOI”), and Hydra Fuel Cell Corporation (“HYDRA”);


This Agreement contemplates a tax-free merger of HYDRA with and into IVOI in a
reorganization pursuant to Section 368(a)(1)(A) of the Internal Revenue Code, in
which the sole shareholder of HYDRA will receive 1,000,000 Shares of Preferred
Stock in IVOI in exchange for its shares in HYDRA, as set forth below.


Now, therefore, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the parties agree as follows.


1.           Definitions. As used herein, the following terms shall have the
following meanings:


"HYDRA Share" means a share of the Common Stock, $.001 par value, of HYDRA.


"HYDRA Shareholder" or "ASRC" means American Security Resources Corporation.


“HYDRA Business” means the business in which HYDRA is engaged on the date
hereof.


“Action” or “Actions” shall mean any litigation, suits, actions, causes of
actions, and proceedings or investigations, collectively.


"Certificate of Merger" has the meaning set forth in Section 2(c) below.


"IVOI Common Share" means any share of Class A Common Stock of IVOI.


"IVOI Preferred Share” means any share of the Series A Preferred Stock of IVOI,
each such share having super-voting rights equal to 10,000 votes for every one
vote granted to IVOI Class A Common Stock, and each such share being convertible
at the holder's option into 153.5 shares of Class A Common Stock.


"Closing" has the meaning set forth in Section 2(b) below.


"Closing Date" has the meaning set forth in Section 2(b) below.


"Confidential Information" means any information concerning the businesses and
affairs of a party that is not already generally available to the public.
 
 
1

--------------------------------------------------------------------------------

 
 
"Effective Time" has the meaning set forth in Section 2(d) (i) below.


“Environmental Laws” shall mean any federal, state and local environmental laws,
rules, regulations, standards and requirements, including, without limitation,
those respecting hazardous materials and substances (including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act, as amended, 42 U.S.C. sec. 9601, et. seq.; the Resource Conservation and
Recovery Act, as amended, 42 U.S.C. sec. 6901. et. seq.; the Federal Water
Pollution Control Act, as amended, 33 U.S.C sec. 1251, et. seq.; the Toxic
Substances Control Act, as amended, 15 U.S.C. sec. 9601, et. seq.; the Emergency
Planning and Community Right to Know Act, 42 U.S.C. sec. 11001, et. seq.; the
Safe Drinking Water Act, 42 U.S.C. sec. 300f, et. seq.; the Solid Waste Disposal
Act, as amended; and all comparable state and local laws; and any common law
(including without limitation common law that may impose strict liability) that
may impose liability or obligations for injuries or damages to, or threatened as
a result of, the present of or exposure to any hazardous materials or
substances).


“ERISA” shall mean the Employee Retirement Income Security Act of 1974 or any
successor law, and regulations and rules issued pursuant to that Act or any
successor law.


"GAAP" means United States generally accepted accounting principles as in effect
from time to time.
 
“Governmental Body” shall mean any:
 
(a) nation, state, county, city, town, village, district, or other jurisdiction
of any nature;
 
(b) federal, state, local, municipal, foreign, or other government;
 
(c) governmental or quasi-governmental authority of any nature (including any
governmental agency, branch, department, official, or entity and any court or
other tribunal);
 
(d) multi-national organization or body; or
body exercising, or entitled to exercise, any administrative, executive


"IRS" means the Internal Revenue Service.


"Knowledge" means actual knowledge, after reasonable investigation.
 
 
2

--------------------------------------------------------------------------------

 
 
"Merger" has the meaning set forth in Section 2(a) below.


"Ordinary Course of Business" means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency).


“Permit” or “Permits” shall mean any licenses, permits, authorizations,
approvals, consents, franchises and orders required for the conduct and
operation of business as presently conducted.


"Person" means an individual, a partnership, a corporation, an association, a
joint stock company, a trust, a joint venture, an unincorporated organization,
or a governmental entity (or any department, agency, or political subdivision
thereof).


"Requisite IVOI Shareholder Approval" means the affirmative vote of the holders
of a majority of IVOI Shares in favor of this Agreement and the Merger.


"Requisite HYDRA Shareholder Approval" means the approval by resolution of the
Board of Directors of ASRC in favor of this Agreement and the Merger.


"SEC" means the Securities and Exchange Commission.


"Securities Act" means the Securities Act of 1933, as amended.


"Securities Exchange Act" means the Securities Exchange Act of 1934, as amended.


"Security Interest" means any mortgage, pledge, lien, encumbrance, charge, or
other security interest, other than (a) mechanic's and similar liens, (b) liens
for taxes not yet due and payable or for taxes that the taxpayer is contesting
in good faith through appropriate proceedings, (c) purchase money liens and
liens securing rental payments under capital lease arrangements, and (d) other
liens arising in the Ordinary Course of Business and not incurred in connection
with the borrowing of money.


"Subsidiary" means any corporation with respect to which a specified Person (or
a Subsidiary thereof) owns a majority of the common stock or has the power to
vote or direct the voting of sufficient securities to elect a majority of the
directors.


"Surviving Corporation" has the meaning set forth in Section 2(a) below.


2.           Basic Transaction.


(a) The Merger. On and subject to the terms and conditions of this Agreement,
HYDRA will merge with and into IVOI (the "Merger") at the Effective Time. IVOI
shall be the corporation surviving the Merger (the "Surviving
Corporation").  The Surviving Corporation shall possess all of the rights,
privileges and immunities of HYDRA and shall become responsible for all of the
liabilities and obligations of HYDRA, whether written or implied in law,
including without limitation all liabilities and obligations approved by the
Board of Directors of HYDRA, or resulting from the approval of actions by the
Board or Directors of HYDRA, prior to the Effective Time.
 
 
3

--------------------------------------------------------------------------------

 

 
(b) The Closing .The closing of the transactions contemplated by this Agreement
(the "Closing") shall take place on or before March 31, 2011 at the offices of
Meritz & Muenz LLP, 2021 O Street NW, Washington, D.C., 20036 commencing at
11:00 a.m., local time on the second business day following the satisfaction or
waiver of all conditions to the obligations of the parties to consummate the
transactions contemplated hereby (other than conditions with respect to actions
the respective parties will take at the Closing itself) or such other date as
the parties may mutually determine (the "Closing Date").


(c) Actions at the Closing. At the Closing, (i) HYDRA will deliver to IVOI the
various certificates, instruments, and documents referred to in Section 6(a)
below, (ii) IVOI will deliver to HYDRA the various certificates, instruments,
and documents referred to in Section 6(b) below, and (iii) IVOI and HYDRA will
file with the Secretary of State of the State of New Jersey a Certificate of
Merger in the form attached hereto as Exhibit A (the "Certificate of Merger").


(d) Effect of Merger.


(i) General. The Merger shall become effective at the time (the "Effective
Time") IVOI and HYDRA file a Certificate of Merger with the Secretary of State
of the State of New Jersey. The Surviving Corporation may, at any time after the
Effective Time, take any action (including executing and delivering any
document) in the name and on behalf of either IVOI or HYDRA in order to carry
out and effectuate the transactions contemplated by this Agreement.


(ii) Certificate of Incorporation. The Certificate of Incorporation of IVOI
shall be the Certificate of Incorporation of the Surviving Corporation.


(iii) Bylaws. The Bylaws of IVOI shall be the Bylaws of the Surviving
Corporation.


(iv) Directors and Officers. The initial Board of Directors and Officers of the
Surviving Corporation shall be:  Frank Neukomm, Chairman of the Board and CEO;
Robert C. Farr, President, COO, and Director, James Twedt, Executive Vice
President and Director
 
 
4

--------------------------------------------------------------------------------

 

 
(v) Exchange of HYDRA Shares. At and as of the Effective Time, all HYDRA Shares
shall be exchanged for 1,000,000 IVOI Series A Preferred Stock with the terms
and subject to the designations, preferences and rights as set forth in the
Amendment to the Certificate of Incorporation to be filed by IVOI with the State
of New Jersey in substantially the form as attached hereto as Exhibit B.  After
such exchange, no HYDRA Share shall be deemed to be outstanding.


 (vi) IVOI Common Shares. Each IVOI Common Share issued and outstanding at and
as of the Effective Time will remain issued and outstanding.




3.           Representations and Warranties of HYDRA. HYDRA represents and
warrants to IVOI that the statements contained in this Section 3 are correct and
complete as of the date of this Agreement and will be correct and complete as of
the Closing Date (as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this Section 3).


(a) Organization, Qualification, and Corporate Power. HYDRA is a corporation
having its main offices at 1800 NW 169th Place, Suite C700, Beaverton, Oregon,
and duly organized, validly existing, and in good standing under the laws of the
State of Nevada.  HYDRA is duly authorized to conduct business and is in good
standing under the laws of each jurisdiction where such qualification is
required, except where the lack of such qualification would not have a material
adverse effect on the financial condition of HYDRA or on the ability of the
parties to consummate the transactions contemplated by this Agreement. HYDRA has
full corporate power and authority to carry on the businesses in which it is
engaged and to own and use the properties owned and used by it.


(b) Capitalization. The entire authorized capital stock of HYDRA consists of
100,000,000 authorized shares of Common Stock (collectively, the “HYDRA
Shares”), all of which are held and wholly-owned by ASRC, and none of which have
been issued to anyone other than ASRC. There are no outstanding or authorized
options, warrants, purchase rights, subscription rights, conversion rights,
exchange rights, or other contracts or commitments that could require HYDRA to
issue, sell, or otherwise cause to become outstanding any of its capital stock.
There are no outstanding or authorized stock appreciation, phantom stock, profit
participation, or similar rights with respect to HYDRA.  All issued and
outstanding shares of HYDRA Stock have been duly authorized and validly issued,
are fully paid and nonassessable, are not subject to any right of rescission and
have been offered, issued, sold and delivered by HYDRA in compliance with all
requirements of applicable laws.


(c) Authorization of Transaction. HYDRA has full power and authority (including
full corporate power and authority) to execute and deliver this Agreement and to
perform its obligations hereunder. This Agreement constitutes the valid and
legally binding obligation of HYDRA, enforceable in accordance with its terms
and conditions.
 
 
5

--------------------------------------------------------------------------------

 
 
(d) Noncontravention. Neither the execution and the delivery of this Agreement,
nor the consummation of the transactions contemplated hereby, will (i) violate
any constitution, statute, regulation, rule, injunction, judgment, order,
decree, ruling, charge, or other restriction of any government, governmental
agency, or court to which any of HYDRA is subject or any provision of the
charter or bylaws of HYDRA or (ii) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel, or require any notice
under any agreement, contract, lease, license, instrument or other arrangement
to which any of HYDRA is a party or by which it is bound or to which any of its
assets is subject (or result in the imposition of any Security Interest upon any
of its assets). To the Knowledge of HYDRA, other than in connection with the
provisions of the Nevada Code, HYDRA does not need to give any notice to, make
any filing with, or obtain any authorization, consent, or approval of any
government or governmental agency in order for the parties to consummate the
transactions contemplated by this Agreement.


 
(e) Financial Statements.  HYDRA will deliver to IVOI:  (i) on the date hereof,
the unaudited balance sheet of HYDRA as of September 30, 2010 and the related
statements of income and changes in financial position or cash flows, as
appropriate, for the period then ended (the “Unaudited 2010 HYDRA Financial
Statements”, (ii) on the date hereof, a comfort letter from HYDRA’s independent
registered public accounting firm confirming that the Unaudited 2010 HYDRA
Financial Statements follow GAAP and that no significant changes have occurred
since the last unaudited financial statements dated December 31, 2009 were
prepared that have been consolidated into the audited financial statements of
HYDRA’s parent, American Security Resources Corporation, (iii) five business
days prior to the Closing Date, HYDRA will deliver to IVOI the audited balance
sheet of HYDRA as of December 31, 2010 and the related statements of income and
changes in financial position or cash flows, as appropriate, for the period then
ended (the “Audited 2010 HYDRA Financial Statements”) (all such financial
statements, including the Audited 2010 HYDRA Financial Statements, the Unaudited
2010 HYDRA Financial Statements, are hereinafter collectively referred to as the
“HYDRA Financial Statements”).  The HYDRA Financial Statements: (i) were
compiled from the books and records of HYDRA regularly maintained by management
and used to prepare the financial statements of HYDRA, (ii) were prepared in
accordance with GAAP consistently applied throughout the period then ended and
all periods prior to that period; and (iii) present fairly and accurately the
financial condition of HYDRA for the period or as of the dates thereof, subject,
where appropriate, to normal year-end audit adjustments, in each case in
accordance with GAAP consistently applied during the period covered.
 
 
6

--------------------------------------------------------------------------------

 

 
(f) Absence of Certain Changes.  Except as set forth on Schedule 3(f), since
December 31, 2010, HYDRA has conducted the HYDRA Business only in the ordinary
course and consistent with prior practices and has not:
(i) suffered any material adverse change in its condition (financial or
otherwise), results of operations, assets, liabilities, reserves, the HYDRA
Business, or operations;
(ii) suffered any damage, destruction or loss, whether covered by insurance or
not, materially adversely affecting the HYDRA Business, operations, assets, or
condition (financial or otherwise);
(iii) paid, discharged or satisfied any Liability or other expenses, other than
the payment, discharge or satisfaction of the Liabilities described in Section
3(g) at the time the same were due and payable and in the ordinary course of
business;
(iv) paid or otherwise made any contribution to any profit-sharing or pension
plan or other Employee Benefit Plan (as defined in Section 3(p) below);
(v) mortgaged or pledged, or permitted the imposition of any Lien upon, any of
its properties or assets (real, personal or mixed, tangible or intangible),
other than those incurred in the ordinary course of business or otherwise listed
on Schedule 3(f) hereto;
(vi) cancelled or compromised any debts, or waived or permitted to lapse any
material claims or rights, or sold, assigned, transferred or otherwise disposed
of, other than in the ordinary course, any of its properties or assets (real,
personal or mixed, tangible or intangible);
(vii) disposed of or permitted to lapse any rights to the use of any patent,
registered trademark, service mark, trade name or copyright, or disposed of or
disclosed to any person any trade secret, formula, process or know-how material
to the HYDRA Business not theretofore a matter of public knowledge;
(viii) except as disclosed on Schedule 3(f), granted any increase in the
compensation of any officer, employee or consultant of HYDRA (including any such
increase pursuant to any bonus, pension, profit-sharing or other plan or
commitment) or any increase in the compensation payable or to become payable to
any officer, employee or consultant;
(ix) made any change in any method of accounting or accounting practice
(including, without limitation, any change in depreciation or amortization
policies or rates);
(x) paid, loaned or advanced any amount to, or sold, transferred or leased any
properties or assets (real, personal or mixed, tangible or intangible) to, or
entered into any agreement or arrangement with, any of its officers, directors,
employees, shareholders, or any family member or Affiliate of any of its
officers, directors, employees or shareholders, or any officer, director,
employee or shareholder of any such Affiliate;
(xi) declared, set aside, paid or made any dividend or other distribution or
payment in respect of the capital stock of HYDRA, or any direct or indirect
redemption, purchase or other acquisition of any of its shares of capital stock;
(xii) knowingly waived or released any right or claim of HYDRA;
(xiii) received a commencement notice or, to the knowledge of HYDRA, received
any threat of commencement, of any civil or criminal litigation, investigation
or proceeding against HYDRA;
(xiv) experienced any labor trouble or, to the knowledge of HYDRA, received any
claim of wrongful discharge or worker’s compensation claim;
(xv) agreed, whether in writing or otherwise, to take any action referred to in
and prohibited by this Section 3(f); or
(xvi) become aware of any other event or condition that has had or would
reasonably be expected to have a material adverse effect on the condition
(financial or otherwise), results of operations, assets, liabilities, reserves,
the HYDRA Business, the HYDRA Intellectual Property (as defined below) or the
operations of HYDRA.
 
 
7

--------------------------------------------------------------------------------

 

 
(g) Undisclosed Liabilities. HYDRA has no liability (whether known or unknown,
whether asserted or unasserted, whether absolute or contingent, whether accrued
or unaccrued, whether liquidated or unliquidated, and whether due or to become
due), including any liability for taxes, except for (i) liabilities set forth on
the face of the balance sheet dated as of December 31, 2010 and (ii) liabilities
which have arisen after December 31, 2010 in the Ordinary Course of Business
(none of which results from, arises out of, relates to, is in the nature of, or
was caused by any breach of contract, breach of warranty, tort, infringement, or
violation of law).


(h) Disclosure.  This Section 3 does not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made herein, in the light of the circumstances under which they will
be made, not misleading;


(i) Subsidiaries.  Except as set forth in Schedule 3(i), HYDRA does not have any
subsidiaries or any equity interest, direct or indirect, in, or loans to, any
corporation, partnership, joint venture, limited liability company or other
business entity.


(j) Consents and Approvals.  Except as set forth on Schedule 3(j) hereto, no
consent, approval or authorization of, or declaration, filing or registration
with, any governmental or regulatory authority or any other third party is
required to be made or obtained by HYDRA in connection with the execution,
delivery or performance of this Agreement.


(k) Litigation.  There are no Actions to which HYDRA is a party, including,
without limitation, Actions for personal injury, products liability, wrongful
death or other tortious conduct, or breach of warranty arising from or relating
to materials, commodities, products or goods used, transferred, processed,
manufactured, sold, distributed or shipped by HYDRA (a) involving or relating to
HYDRA or any of its assets, properties or rights, or (b) pending, or, to HYDRA’s
knowledge, threatened, against HYDRA, or any of their respective assets,
properties or rights, before any court, arbitrator or administrative or
Governmental Body which, if adversely resolved, would have a material adverse
effect on the HYDRA Business.
 
 
8

--------------------------------------------------------------------------------

 

 
(l) Taxes and Tax Returns.  All of the tax returns and reports of HYDRA required
by applicable law to be filed prior to the date hereof have been duly filed and
all taxes shown as due thereon have been paid.  There are in effect no waivers
of the applicable statutes of limitations for any federal, state, local or
foreign taxes for any period.  No liability for any federal, state, local or
foreign income, sales, use, withholding, payroll, franchise, real property or
personal property taxes is pending, and there is no proposed liability for any
such taxes to be imposed upon the properties or assets of HYDRA.  HYDRA does not
have any liability for any federal, state, local or foreign income, sales, use,
withholding, payroll, franchise, real property or personal property taxes,
assessments, amounts, interest or penalties of any nature whatsoever other than
as shown on the December 31, 2010 HYDRA Financial Statements and there is no
basis for any additional claim or assessment other than with respect to
liabilities for taxes which may have accrued since the date of the December 31,
2010 HYDRA Financial Statements in the ordinary course of business and reserved
against on the books and records of HYDRA compiled in accordance with generally
accepted accounting principles which have been consistently applied to the
Closing Date.  The provisions for taxes reflected in the December 31, 2010 HYDRA
Financial Statements are adequate for federal, state, county and local taxes for
the period ended on December 31, 2010 and for all prior periods, whether
disputed or undisputed.  There are no present disputes about taxes of any nature
payable by HYDRA.  HYDRA has never filed, and will not file on or before the
Closing Date, any consent under Section 341(f) of the Code.  HYDRA’s tax returns
have never been audited by any taxation authority.


(m) Leases.  Schedule 3(m) contains a true and complete list of:
(i) all leases pursuant to which HYDRA leases or subleases any real property
interests, whether as lessor, lessee, sublessor or sublessee;
(ii) all leases pursuant to which HYDRA leases any type of personal property;
(iii) all leases pursuant to which HYDRA leases any vehicles or related
equipment; and
(iv) all leases pursuant to which HYDRA leases to others any type of property.
(v) Each such lease described on Schedule 3(m) is the legal, valid and binding
obligation of HYDRA and, to the knowledge of IVOI, the other parties thereto,
enforceable in accordance with their respective terms, and is in full force and
effect.  HYDRA is not in default under any such lease, and HYDRA has not
received any notice from any person or entity asserting that IVOI is in default
under any such lease, and no events or circumstances exist which, with notice or
the passage of time or both, would constitute a default under any such lease.


(n) Intellectual Property.  HYDRA owns all right, title and interest in, or has
the right to use, sell or license all patent applications, patents, trademark
applications, trademarks, service marks, trade names, copyright applications,
copyrights, trade secrets, know-how, technology, customer lists, proprietary
processes and formulae, all source and object code, algorithms, inventions,
development tools and all documentation and media constituting, describing or
relating to the above, including, without limitation, manuals, memoranda and
records and other intellectual property and proprietary rights used in or
reasonably necessary or required for the conduct of its respective business as
presently conducted (collectively, the “HYDRA Intellectual Property”).
 
 
9

--------------------------------------------------------------------------------

 
 
(o) Compliance with Laws.  HYDRA has not been charged with, and, to HYDRA’s
knowledge, HYDRA is not threatened with or under any investigation with respect
to, any charge concerning any violation of any provision of any federal, state,
local or foreign law, regulation, ordinance, order or administrative ruling
affecting the HYDRA Business or HYDRA, and HYDRA is not in default with respect
to any order, writ, injunction or decree of any court, agency or instrumentality
affecting the HYDRA Business or HYDRA.  To HYDRA’s knowledge, HYDRA is not in
violation of any federal, state, local or foreign law, ordinance or regulation
or any other requirement of any Governmental Body or regulatory body, court or
arbitrator applicable to the HYDRA Business or HYDRA which would have a material
adverse effect on HYDRA or the HYDRA Business.  Without limiting the generality
of the foregoing, HYDRA is in compliance in all material respects with all
Occupational Safety and Health Laws, including those rules and regulations
promulgated by OSHA, except where such non-compliance would not have a material
adverse effect on HYDRA or the HYDRA Business.


(p) Employee Benefit Plans.  Schedule 3(p) contains a true and complete list and
description of each pension, retirement, severance, welfare, profit-sharing,
stock purchase, stock option, vacation, deferred compensation, bonus or other
incentive plan, or other employee benefit program, arrangement, agreement or
understanding, or medical, vision, dental or other health plan, or life
insurance or disability plan, retiree medical or life insurance plan or any
other employee benefit plans, including, without limitation, any “employee
benefit plan” (as defined in Section 3(3) of ERISA), to which HYDRA contributes
or is a party or by which it is bound or under which it may have liability and
under which employees or former employees of HYDRA (or their beneficiaries) are
eligible to participate or derive a benefit.  Each employee benefit plan which
is a “group health plan” (as such term is defined in Section 5000(b)(i) of the
Code) satisfies the applicable requirements of Section 4980B of the
Code.  Except as described on Schedule 3(p), HYDRA has no formal plan or
commitment, whether legally binding or not, to create any additional plan,
practice or agreement or modify or change any existing plan, practice or
agreement that would affect any of its employees or terminated
employees.  Benefits under all employee benefit plans are as represented and
have not been and will not be increased subsequent to the date copies of such
plans have been provided.


HYDRA does not contribute to or have any obligation to contribute to, has not at
any time contributed to or had an obligation to contribute to, sponsor or
maintain, and has not at any time sponsored or maintained, a “multi-employer
plan” (within the meaning of Section 3(37) of ERISA) for the benefit of
employees or former employees of HYDRA.


HYDRA has, in all material respects, performed all obligations, whether arising
by operation of law, contract, or past custom, required to be performed under or
in connection with the employee benefit plans disclosed on Schedule 3(p)
(individually, a “HYDRA Employee Benefit Plan” and, collectively, the “HYDRA
Employees Benefit Plans”), and HYDRA has no knowledge of any default or
violation by any other party with respect thereto.
 
 
10

--------------------------------------------------------------------------------

 
 
There are no Actions, suits or claims (other than routine claims for benefits)
pending, or, to HYDRA’s knowledge, threatened, against any HYDRA Employee
Benefit Plan or against the assets funding any HYDRA Employee Benefit Plan.


HYDRA neither maintains nor contributes to any “employee welfare benefit” (as
such term is defined in Section 3(i) of ERISA) plan which provides any benefits
to retirees or former employees of HYDRA.


(s) Employment Law Matters.  HYDRA (i) is in material compliance with all
applicable laws respecting employment, employment practices, terms and
conditions of employment and wages and hours; (ii) is in material compliance
with all applicable laws and regulations relating to the employment of aliens or
similar immigration matters; and (iii) is not engaged in any unfair labor
practice, including, but not limited to, discrimination or wrongful discharge.


HYDRA has not at anytime had, nor to HYDRA’s knowledge, is there now threatened,
a strike, picket, work stoppage, work slowdown or other labor trouble, against
or directly affecting HYDRA that had or would reasonably be expected to have a
material adverse effect on the HYDRA Business or HYDRA.


None of the employees of HYDRA is represented by a labor union, and no petition
has been filed or proceedings instituted by any employee or group of employees
with any labor relations board seeking recognition of a bargaining
representative.  HYDRA is not a party to any multi-employer collective
bargaining agreement covering any of its employees.


There are no controversies or disputes (including any union grievances or
arbitration proceeding) pending, or, to HYDRA’s knowledge, threatened, between
HYDRA and any employees of HYDRA (or any union or other representative of such
employees).  No unfair labor practice complaints have been filed against HYDRA
with the National Labor Relations Board or any other Governmental Body or
administrative body, and HYDRA has not received any written notice or
communication reflecting an intention or a threat to file any such complaint.


(q) Contracts and Commitments.  Together with the leases set forth on Schedule
3(m), the insurance policies set forth on Schedule 3(u), and the HYDRA Employee
Benefit Plans and commitments set forth on Schedule 3(p), Schedule 3(q) contains
a true and complete list and description (stated without duplication), of:
(i) all contracts (including, without limitation, letters of credit, and
obligations for borrowed money) and commitments of HYDRA which are material to
the operations, business, prospects or condition (financial or otherwise) of
HYDRA;
(ii) all consulting agreements (whether written or oral), regardless of amounts
or duration;
(iii) all material contracts or commitments (whether written or oral) with
distributors, brokers, manufacturer’s representatives, sales representatives,
service or warranty representatives, customers and other persons, firms,
corporations or other entities engaged in the sale, distribution, service or
repair of HYDRA’s products;
(iv) all contracts relating to construction-in-progress of capital assets; and
(v) all joint venture, licensing, profit sharing, royalty or similar agreements
or arrangements to which HYDRA is a party in any way associated with the
manufacture, marketing, sale or distribution of any products or provision of any
services of HYDRA.
 
 
11

--------------------------------------------------------------------------------

 
 
HYDRA has delivered to IVOI true and complete copies of all of the documents
identified on Schedule 3(q) (collectively, the “HYDRA Material Contracts”) and
shall deliver true and complete copies of all such other agreements, instruments
and documents as IVOI may reasonably request relating to the operation,
ownership or conduct of the HYDRA Business.


HYDRA is not a party to any written agreement that would restrict it from
carrying on the HYDRA Business anywhere in the world.


HYDRA is not a party to any “take-or-pay” contracts.


Except as identified on Schedule 3(q), HYDRA is not a party to any employment
agreements, arrangements and commitments, including severance or termination
arrangements and commitments (whether written or oral), between HYDRA and any
employees of HYDRA.


HYDRA is not, and to the knowledge of HYDRA, no other party is, in default under
or in breach or violation of, nor has HYDRA received notice of any asserted
claim of default by HYDRA or by any other party under, or a breach or violation
of, any of the HYDRA Material Contracts.


(r) No Brokers.  Except as disclosed on Schedule 3(r), HYDRA is not obligated
for the payment of fees or expenses of any investment banker, broker or finder
in connection with the origin, negotiation or execution of this Agreement in
connection with any exchange of stock transaction provided for herein.


(s) Environmental Matters.  HYDRA is in compliance in all material respects with
all Environmental Laws.  There is no Action pending before any court,
Governmental Body or board or other forum or threatened by any person or entity
(i) for noncompliance by HYDRA with any Environmental Law (ii) relating to the
release into the environment by HYDRA of any pollutant, toxic or hazardous
material or waste generated by HYDRA, whether or not occurring at or on a site
owned, leased or operated by HYDRA.  There has not been by HYDRA, nor to the
knowledge of HYDRA has there been at all, any past, storage, disposal,
generation, manufacture, refinement, transportation, production or treatment of
any hazardous materials or substances at, upon or from the facilities occupied
or used by HYDRA and any other real property presently or formerly owned by,
used by or leased to or by HYDRA, any predecessor of HYDRA (collectively, the
“HYDRA Property”).  To the knowledge of HYDRA, neither HYDRA nor any properties
owned or operated by HYDRA has been or is in violation or is otherwise liable
under, any Environmental Law.  To the knowledge of HYDRA, there are no
asbestos-containing materials, underground storage tanks or polychlorinated
biphenyls (PCBs) located on the HYDRA Property.  To the knowledge of HYDRA,
there has been no spill, discharge, leak, emission, injection, disposal, escape,
dumping or release of any kind on, beneath or above the HYDRA Property or into
the environment surrounding such HYDRA Property of any hazardous materials or
substances in violation of any Environmental Law or requiring any remedial
action.  To the knowledge of HYDRA, HYDRA has all permits, registrations,
approvals and licenses required by any Governmental Body under any Environmental
Law to be obtained by HYDRA in connection with the conduct of the business of
HYDRA as presently conducted.
 
 
12

--------------------------------------------------------------------------------

 

 
(t) Bank Accounts.  Schedule 3(t) sets forth the names and locations of all
banks, trust companies, savings and loan associations, and other financial
institutions at which HYDRA maintains accounts of any nature and the names of
all persons authorized to draw thereon or make withdrawals therefrom.


(u) Insurance.  Schedule 3(u) sets forth a true and complete list and
description of (i) all of HYDRA’s self-insurance practices and items covered by
such self-insurance and (ii) all policies of fire, liability, worker’s
compensation and other forms of insurance owned or held by HYDRA.  No
installment premiums are due under the policies set forth on Schedule 3(u) or,
if installment premiums shall be due and owing under such policies prior to the
Closing Date, such premiums shall have been paid up-to-date prior to the Closing
Date.  All such policies are in full force and effect, insure against risks and
liabilities to the extent and in the manner deemed appropriate and sufficient by
HYDRA in its reasonable business judgment, and HYDRA has not received any notice
of cancellation with respect thereto.  To HYDRA’s knowledge, HYDRA is not in
default with respect to any provision contained in any such policy and has not
failed to give any notice or present any claim under any such policy in a timely
fashion.


(v) Suppliers and Customers.  HYDRA does not have any knowledge that any
supplier or customer or group of related suppliers or customers of HYDRA has
canceled or otherwise terminated or threatened to cancel or otherwise terminate,
its relationship with HYDRA, which termination would have a material adverse
effect on the HYDRA Business or HYDRA, or that any such supplier or customer or
group of related suppliers or customers expects to reduce its business with
HYDRA by reason of the transactions contemplated by this Agreement or for any
other reason whatsoever.


(w) Licenses, Permits and Authorizations.  HYDRA has all necessary Permits for
the use and ownership or leasing of its properties and assets as currently
operated, used, owned or leased, except for such Permits as to which the lack
thereof does not and would not have a material adverse effect on HYDRA or the
HYDRA Business.  All of the Permits are valid, in full force and effect and in
good standing.  Schedule 3(w) contains a true and complete list and description
of all the Permits.  There is no claim or Action pending, or, to HYDRA’s
knowledge, threatened, which disputes the validity of any such Permit or
threatens to revoke, cancel, suspend or limit any such Permit.
 
 
13

--------------------------------------------------------------------------------

 

 
(x) Accounts Receivable.  All accounts receivable of HYDRA shown on the HYDRA
Financial Statements and all accounts receivable created after December 31,
2010, subject to reserves created in the ordinary course of business on a basis
consistent with the past practices and policies of HYDRA and otherwise in
accordance with generally accepted accounting principles, (a) have been
collected or (b) to HYDRA’s knowledge, are valid and enforceable, arose from
bona-fide sales to third parties in the ordinary course of business, and are
collectible at the aggregate recorded amounts thereof on the books of HYDRA.


(y) Condition of Tangible Assets.  Except as disclosed on Schedule 3(y), HYDRA’s
facilities and tangible assets, including, without limitation, machinery,
equipment, vehicles, furniture, plants and buildings, are in good operating
condition and repair (ordinary wear and tear excepted) and are adequate for the
uses to which they have been put by HYDRA in the ordinary course of business,
except for parts or repairs of an immaterial nature in the aggregate, and HYDRA
has not received any notice that any of such facilities or assets is in need of
substantial maintenance or repair.


(z) Disclosure.  No representation or warranty of HYDRA in this Agreement
(including, without limitation, the Schedules of HYDRA hereto) contains or will
contain any untrue statement of a material fact or omits or will omit to state
any material fact necessary to make the statements herein or therein not
misleading.


4.           Representations and Warranties of IVOI.  IVOI represents and
warrants to HYDRA that the statements contained in this Section 4 and in its SEC
filings are correct and complete as of the date of this Agreement and will be
correct and complete as of the Closing Date (as though made then and as though
the Closing Date were substituted for the date of this Agreement throughout this
Section 4).


(a) Organization. IVOI is a corporation duly organized, validly existing, and in
good standing under the laws of the State of New Jersey.


(b) Capitalization. The entire authorized capital stock of IVOI consists of
10,000,000,000 shares of Common Stock, of which 6,265,563,493 shares are issued
and outstanding as of the Effective Date, and 1,000,000 shares of Preferred
Stock, none of which are issued or outstanding. All the IVOI Preferred Shares to
be issued in the Merger have been duly authorized and, upon consummation of the
Merger, will be validly issued, fully paid, and non-assessable.
 
 
14

--------------------------------------------------------------------------------

 
 
(c) Authorization of Transaction. IVOI has full power and authority (including
full corporate power and authority) to execute and deliver this Agreement and to
perform its obligations hereunder; provided, however, that IVOI cannot
consummate the Merger unless and until it receives the Requisite IVOI
Shareholder Approval. This Agreement constitutes the valid and legally binding
obligation of IVOI, enforceable in accordance with its terms and conditions.


(d) Noncontravention.  Neither the execution and the delivery of this Agreement,
nor the consummation of the transactions contemplated hereby, will (i) violate
any constitution, statute, regulation, rule, injunction, judgment, order,
decree, ruling, charge, or other restriction of any government, governmental
agency, or court to which IVOI is subject or any provision of the charter or
bylaws of IVOI or (ii) conflict with, result in a breach of, constitute a
default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under any
agreement, contract, lease, license, instrument or other arrangement to which
IVOI is a party or by which it is bound or to which any of its assets is
subject. Other than in connection with the New Jersey Code, the Securities
Exchange Act, the Securities Act, and state securities laws, IVOI does not need
to give any notice to, make any filing with, or obtain any authorization,
consent, or approval of any government or governmental agency in order for the
parties to consummate the transactions contemplated by this Agreement.


(e) Financial Statements.  Five business days prior to the Closing Date, IVOI
will deliver to HYDRA the audited balance sheet of IVOI as of December 31, 2010
and the related statements of income and changes in financial position or cash
flows, as appropriate, for the period then ended (the “Audited 2010 IVOI
Financial Statements”) (all such financial statements, including the Audited
2010 IVOI Financial Statements, the Unaudited 2010 IVOI Financial Statements,
are hereinafter collectively referred to as the “IVOI Financial
Statements”).  The IVOI Financial Statements: (i) were compiled from the books
and records of IVOI regularly maintained by management and used to prepare the
financial statements of IVOI, (ii) were prepared in accordance with GAAP
consistently applied throughout the period then ended and all periods prior to
that period; and (iii) present fairly and accurately the financial condition of
IVOI for the period or as of the dates thereof, subject, where appropriate, to
normal year-end audit adjustments, in each case in accordance with GAAP
consistently applied during the period covered.


(f) Absence of Certain Changes.  Except as set forth on Schedule 4(f), since
December 31, 2010, IVOI has conducted the IVOI Business only in the ordinary
course and consistent with prior practices and has not:
(i) suffered any material adverse change in its condition (financial or
otherwise), results of operations, assets, liabilities, reserves, the IVOI
Business, or operations;
(ii) suffered any damage, destruction or loss, whether covered by insurance or
not, materially adversely affecting the IVOI Business, operations, assets, or
condition (financial or otherwise);
(iii) paid, discharged or satisfied any Liability or other expenses, other than
the payment, discharge or satisfaction of the Liabilities described in Section
4(h) at the time the same were due and payable and in the ordinary course of
business;
 
 
15

--------------------------------------------------------------------------------

 
 
(iv) paid or otherwise made any contribution to any profit-sharing or pension
plan or other Employee Benefit Plan (as defined in Section 4(p) below);
(v) mortgaged or pledged, or permitted the imposition of any Lien upon, any of
its properties or assets (real, personal or mixed, tangible or intangible),
other than those incurred in the ordinary course of business or otherwise listed
on Schedule 4(f) hereto;
(vi) cancelled or compromised any debts, or waived or permitted to lapse any
material claims or rights, or sold, assigned, transferred or otherwise disposed
of, other than in the ordinary course, any of its properties or assets (real,
personal or mixed, tangible or intangible);
(vii) disposed of or permitted to lapse any rights to the use of any patent,
registered trademark, service mark, trade name or copyright, or disposed of or
disclosed to any person any trade secret, formula, process or know-how material
to the IVOI Business not theretofore a matter of public knowledge;
(viii) except as disclosed on Schedule 4(f), granted any increase in the
compensation of any officer, employee or consultant of IVOI (including any such
increase pursuant to any bonus, pension, profit-sharing or other plan or
commitment) or any increase in the compensation payable or to become payable to
any officer, employee or consultant;
(ix) made any change in any method of accounting or accounting practice
(including, without limitation, any change in depreciation or amortization
policies or rates);
(x) paid, loaned or advanced any amount to, or sold, transferred or leased any
properties or assets (real, personal or mixed, tangible or intangible) to, or
entered into any agreement or arrangement with, any of its officers, directors,
employees, shareholders, or any family member or Affiliate of any of its
officers, directors, employees or shareholders, or any officer, director,
employee or shareholder of any such Affiliate;
(xi) declared, set aside, paid or made any dividend or other distribution or
payment in respect of the capital stock of IVOI, or any direct or indirect
redemption, purchase or other acquisition of any of its shares of capital stock;
(xii) knowingly waived or released any right or claim of IVOI;
(xiii) received a commencement notice or, to the knowledge of IVOI, received any
threat of commencement, of any civil or criminal litigation, investigation or
proceeding against IVOI;
(xiv) experienced any labor trouble or, to the knowledge of IVOI, received any
claim of wrongful discharge or worker’s compensation claim;
(xv) agreed, whether in writing or otherwise, to take any action referred to in
and prohibited by this Section 4(f); or
(xvi) become aware of any other event or condition that has had or would
reasonably be expected to have a material adverse effect on the condition
(financial or otherwise), results of operations, assets, liabilities, reserves,
the IVOI Business, the IVOI Intellectual Property (as defined below) or the
operations of IVOI.
 
 
16

--------------------------------------------------------------------------------

 
 
(g) Disclosure. This Section 4 and the information contained in IVOI’s SEC
filings does not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements made herein, in
the light of the circumstances under which are made, not misleading.


(h) Undisclosed Liabilities. IVOI has no liability (whether known or unknown,
whether asserted or unasserted, whether absolute or contingent, whether accrued
or unaccrued, whether liquidated or unliquidated, and whether due or to become
due), including any liability for taxes, except for (i) liabilities set forth on
the face of the balance sheet dated as of December 31, 2010 and (ii) liabilities
which have arisen after December 31, 2010 in the Ordinary Course of Business
(none of which results from, arises out of, relates to, is in the nature of, or
was caused by any breach of contract, breach of warranty, tort, infringement, or
violation of law).


(i) Subsidiaries.  Except as set forth in Schedule 4(i), IVOI does not have any
subsidiaries or any equity interest, direct or indirect, in, or loans to, any
corporation, partnership, joint venture, limited liability company or other
business entity.


(j) Consents and Approvals.  Except as set forth on Schedule 4(j) hereto, no
consent, approval or authorization of, or declaration, filing or registration
with, any governmental or regulatory authority or any other third party is
required to be made or obtained by IVOI in connection with the execution,
delivery or performance of this Agreement.


(k) Litigation.  There are no Actions to which IVOI is a party, including,
without limitation, Actions for personal injury, products liability, wrongful
death or other tortious conduct, or breach of warranty arising from or relating
to materials, commodities, products or goods used, transferred, processed,
manufactured, sold, distributed or shipped by IVOI (a) involving or relating to
IVOI or any of its assets, properties or rights, or (b) pending, or, to IVOI’s
knowledge, threatened, against IVOI , or any of their respective assets,
properties or rights, before any court, arbitrator or administrative or
Governmental Body which, if adversely resolved, would have a material adverse
effect on the IVOI Business.


(l) Taxes and Tax Returns.  All of the tax returns and reports of IVOI required
by applicable law to be filed prior to the date hereof have been duly filed and
all taxes shown as due thereon have been paid.  There are in effect no waivers
of the applicable statutes of limitations for any federal, state, local or
foreign taxes for any period.  No liability for any federal, state, local or
foreign income, sales, use, withholding, payroll, franchise, real property or
personal property taxes is pending, and there is no proposed liability for any
such taxes to be imposed upon the properties or assets of IVOI.  IVOI does not
have any liability for any federal, state, local or foreign income, sales, use,
withholding, payroll, franchise, real property or personal property taxes,
assessments, amounts, interest or penalties of any nature whatsoever other than
as shown on the December 31, 2010 IVOI Financial Statements and there is no
basis for any additional claim or assessment other than with respect to
liabilities for taxes which may have accrued since the date of the December 31,
2010 IVOI Financial Statements in the ordinary course of business and reserved
against on the books and records of IVOI compiled in accordance with generally
accepted accounting principles which have been consistently applied to the
Closing Date.  The provisions for taxes reflected in the December 31, 2010 IVOI
Financial Statements are adequate for federal, state, county and local taxes for
the period ended on December 31, 2010 and for all prior periods, whether
disputed or undisputed.  There are no present disputes about taxes of any nature
payable by IVOI.   IVOI has never filed, and will not file on or before the
Closing Date, any consent under Section 341(f) of the Code.  IVOI’s tax returns
have never been audited by any taxation authority.
 
 
17

--------------------------------------------------------------------------------

 
 
(m) Leases.  Schedule 4(m) contains a true and complete list of:
(i) all leases pursuant to which IVOI leases or subleases any real property
interests, whether as lessor, lessee, sublessor or sublessee;
(ii) all leases pursuant to which IVOI leases any type of personal property;
(iii) all leases pursuant to which IVOI leases any vehicles or related
equipment; and
(iv) all leases pursuant to which IVOI leases to others any type of property.
(v) Each such lease described on Schedule 4(m) is the legal, valid and binding
obligation of IVOI and, to the knowledge of IVOI, the other parties thereto,
enforceable in accordance with their respective terms, and is in full force and
effect.  IVOI is not in default under any such lease, and IVOI has not received
any notice from any person or entity asserting that IVOI is in default under any
such lease, and no events or circumstances exist which, with notice or the
passage of time or both, would constitute a default under any such lease.


(n) Intellectual Property.  IVOI owns all right, title and interest in, or has
the right to use, sell or license all patent applications, patents, trademark
applications, trademarks, service marks, trade names, copyright applications,
copyrights, trade secrets, know-how, technology, customer lists, proprietary
processes and formulae, all source and object code, algorithms, inventions,
development tools and all documentation and media constituting, describing or
relating to the above, including, without limitation, manuals, memoranda and
records and other intellectual property and proprietary rights used in or
reasonably necessary or required for the conduct of its respective business as
presently conducted (collectively, the “IVOI Intellectual Property”).


(o) Compliance with Laws.  IVOI has not been charged with, and, to IVOI’s
knowledge, IVOI is not threatened with or under any investigation with respect
to, any charge concerning any violation of any provision of any federal, state,
local or foreign law, regulation, ordinance, order or administrative ruling
affecting the IVOI Business or IVOI, and IVOI is not in default with respect to
any order, writ, injunction or decree of any court, agency or instrumentality
affecting the IVOI Business or IVOI.  To IVOI’s knowledge, IVOI is not in
violation of any federal, state, local or foreign law, ordinance or regulation
or any other requirement of any Governmental Body or regulatory body, court or
arbitrator applicable to the IVOI Business or IVOI which would have a material
adverse effect on IVOI or the IVOI Business.  Without limiting the generality of
the foregoing, IVOI is in compliance in all material respects with all
Occupational Safety and Health Laws, including those rules and regulations
promulgated by OSHA, except where such non-compliance would not have a material
adverse effect on IVOI or the IVOI Business.
 
 
18

--------------------------------------------------------------------------------

 
 
(p) Employee Benefit Plans.  Schedule 4(p) contains a true and complete list and
description of each pension, retirement, severance, welfare, profit-sharing,
stock purchase, stock option, vacation, deferred compensation, bonus or other
incentive plan, or other employee benefit program, arrangement, agreement or
understanding, or medical, vision, dental or other health plan, or life
insurance or disability plan, retiree medical or life insurance plan or any
other employee benefit plans, including, without limitation, any “employee
benefit plan” (as defined in Section 3(3) of ERISA), to which IVOI contributes
or is a party or by which it is bound or under which it may have liability and
under which employees or former employees of IVOI (or their beneficiaries) are
eligible to participate or derive a benefit.  Each employee benefit plan which
is a “group health plan” (as such term is defined in Section 5000(b)(i) of the
Code) satisfies the applicable requirements of Section 4980B of the
Code.  Except as described on Schedule 4(p), IVOI has no formal plan or
commitment, whether legally binding or not, to create any additional plan,
practice or agreement or modify or change any existing plan, practice or
agreement that would affect any of its employees or terminated
employees.  Benefits under all employee benefit plans are as represented and
have not been and will not be increased subsequent to the date copies of such
plans have been provided.


IVOI does not contribute to or have any obligation to contribute to, has not at
any time contributed to or had an obligation to contribute to, sponsor or
maintain, and has not at any time sponsored or maintained, a “multi-employer
plan” (within the meaning of Section 3(37) of ERISA) for the benefit of
employees or former employees of IVOI.


IVOI  has, in all material respects, performed all obligations, whether arising
by operation of law, contract, or past custom, required to be performed under or
in connection with the employee benefit plans disclosed on Schedule 4(p)
(individually, a “IVOI Employee Benefit Plan” and, collectively, the “IVOI
Employees Benefit Plans”), and IVOI has no knowledge of any default or violation
by any other party with respect thereto.


There are no Actions, suits or claims (other than routine claims for benefits)
pending, or, to IVOI’s knowledge, threatened, against any IVOI Employee Benefit
Plan or against the assets funding any IVOI Employee Benefit Plan.


IVOI neither maintains nor contributes to any “employee welfare benefit” (as
such term is defined in Section 3(i) of ERISA) plan which provides any benefits
to retirees or former employees of IVOI.
 
 
19

--------------------------------------------------------------------------------

 
 
(q) Employment Law Matters.  IVOI (i) is in material compliance with all
applicable laws respecting employment, employment practices, terms and
conditions of employment and wages and hours; (ii) is in material compliance
with all applicable laws and regulations relating to the employment of aliens or
similar immigration matters; and (iii) is not engaged in any unfair labor
practice, including, but not limited to, discrimination or wrongful discharge.


IVOI has not at anytime had, nor to IVOI’s knowledge, is there now threatened, a
strike, picket, work stoppage, work slowdown or other labor trouble, against or
directly affecting IVOI that had or would reasonably be expected to have a
material adverse effect on the IVOI Business or IVOI.


None of the employees of IVOI is represented by a labor union, and no petition
has been filed or proceedings instituted by any employee or group of employees
with any labor relations board seeking recognition of a bargaining
representative.  IVOI is not a party to any multi-employer collective bargaining
agreement covering any of its employees.


There are no controversies or disputes (including any union grievances or
arbitration proceeding) pending, or, to IVOI’s knowledge, threatened, between
IVOI and any employees of IVOI (or any union or other representative of such
employees).  No unfair labor practice complaints have been filed against IVOI
with the National Labor Relations Board or any other Governmental Body or
administrative body, and IVOI has not received any written notice or
communication reflecting an intention or a threat to file any such complaint.


(r) Contracts and Commitments.  Together with the leases set forth on Schedule
4(m), the insurance policies set forth on Schedule 4(v), and the IVOI Employee
Benefit Plans and commitments set forth on Schedule 4(p), Schedule 4(r) contains
a true and complete list and description (stated without duplication), of:
(i) all contracts (including, without limitation, letters of credit, and
obligations for borrowed money) and commitments of IVOI which are material to
the operations, business, prospects or condition (financial or otherwise) of
IVOI;
(ii) all consulting agreements (whether written or oral), regardless of amounts
or duration;
(iii) all material contracts or commitments (whether written or oral) with
distributors, brokers, manufacturer’s representatives, sales representatives,
service or warranty representatives, customers and other persons, firms,
corporations or other entities engaged in the sale, distribution, service or
repair of IVOI’s products;
(iv) all contracts relating to construction-in-progress of capital assets; and
(v) all joint venture, licensing, profit sharing, royalty or similar agreements
or arrangements to which IVOI is a party in any way associated with the
manufacture, marketing, sale or distribution of any products or provision of any
services of IVOI.
 
 
20

--------------------------------------------------------------------------------

 
 
IVOI has delivered to HYDRA true and complete copies of all of the documents
identified on Schedule 4(r) (collectively, the “IVOI Material Contracts”) and
shall deliver true and complete copies of all such other agreements, instruments
and documents as IVOI may reasonably request relating to the operation,
ownership or conduct of the IVOI Business.


IVOI is not a party to any written agreement that would restrict it from
carrying on the IVOI Business anywhere in the world.


IVOI is not a party to any “take-or-pay” contracts.


Except as identified on Schedule 4(r), IVOI is not a party to any employment
agreements, arrangements and commitments, including severance or termination
arrangements and commitments (whether written or oral), between IVOI and any
employees of IVOI.


IVOI is not, and to the knowledge of IVOI, no other party is, in default under
or in breach or violation of, nor has IVOI received notice of any asserted claim
of default by IVOI or by any other party under, or a breach or violation of, any
of the IVOI Material Contracts.


(s) No Brokers.  Except as disclosed on Schedule 4(s), IVOI is not obligated for
the payment of fees or expenses of any investment banker, broker or finder in
connection with the origin, negotiation or execution of this Agreement in
connection with any exchange of stock transaction provided for herein.


(t) Environmental Matters.  IVOI is in compliance in all material respects with
all Environmental Laws.  There is no Action pending before any court,
Governmental Body or board or other forum or threatened by any person or entity
(i) for noncompliance by IVOI with any Environmental Law (ii) relating to the
release into the environment by IVOI of any pollutant, toxic or hazardous
material or waste generated by IVOI, whether or not occurring at or on a site
owned, leased or operated by IVOI.  There has not been by IVOI, nor to the
knowledge of IVOI has there been at all, any past, storage, disposal,
generation, manufacture, refinement, transportation, production or treatment of
any hazardous materials or substances at, upon or from the facilities occupied
or used by IVOI and any other real property presently or formerly owned by, used
by or leased to or by IVOI, any predecessor of IVOI (collectively, the “IVOI
Property”).  To the knowledge of IVOI, neither IVOI nor any properties owned or
operated by IVOI has been or is in violation or is otherwise liable under, any
Environmental Law.  To the knowledge of IVOI, there are no asbestos-containing
materials, underground storage tanks or polychlorinated biphenyls (PCBs) located
on the IVOI Property.  To the knowledge of IVOI, there has been no spill,
discharge, leak, emission, injection, disposal, escape, dumping or release of
any kind on, beneath or above the IVOI Property or into the environment
surrounding such IVOI Property of any hazardous materials or substances in
violation of any Environmental Law or requiring any remedial action.  To the
knowledge of IVOI, IVOI has all permits, registrations, approvals and licenses
required by any Governmental Body under any Environmental Law to be obtained by
IVOI in connection with the conduct of the business of IVOI as presently
conducted.
 
 
21

--------------------------------------------------------------------------------

 
 
(u) Bank Accounts.  Schedule 4(u) sets forth the names and locations of all
banks, trust companies, savings and loan associations, and other financial
institutions at which IVOI maintains accounts of any nature and the names of all
persons authorized to draw thereon or make withdrawals therefrom.


(v) Insurance.  Schedule 4(v) sets forth a true and complete list and
description of (i) all of IVOI’s self-insurance practices and items covered by
such self-insurance and (ii) all policies of fire, liability, worker’s
compensation and other forms of insurance owned or held by IVOI.  No installment
premiums are due under the policies set forth on Schedule 4(v) or, if
installment premiums shall be due and owing under such policies prior to the
Closing Date, such premiums shall have been paid up-to-date prior to the Closing
Date.  All such policies are in full force and effect, insure against risks and
liabilities to the extent and in the manner deemed appropriate and sufficient by
IVOI in its reasonable business judgment, and IVOI has not received any notice
of cancellation with respect thereto.  To IVOI’s knowledge, IVOI is not in
default with respect to any provision contained in any such policy and has not
failed to give any notice or present any claim under any such policy in a timely
fashion.


(w) Suppliers and Customers.  IVOI does not have any knowledge that any supplier
or customer or group of related suppliers or customers of IVOI has canceled or
otherwise terminated or threatened to cancel or otherwise terminate, its
relationship with IVOI, which termination would have a material adverse effect
on the IVOI Business or IVOI, or that any such supplier or customer or group of
related suppliers or customers expects to reduce its business with IVOI by
reason of the transactions contemplated by this Agreement or for any other
reason whatsoever.


(x) Licenses, Permits and Authorizations.  IVOI has all necessary Permits for
the use and ownership or leasing of its properties and assets as currently
operated, used, owned or leased, except for such Permits as to which the lack
thereof does not and would not have a material adverse effect on IVOI or the
IVOI Business.  All of the Permits are valid, in full force and effect and in
good standing.  Schedule 4(x) contains a true and complete list and description
of all the Permits.  There is no claim or Action pending, or, to IVOI’s
knowledge, threatened, which disputes the validity of any such Permit or
threatens to revoke, cancel, suspend or limit any such Permit.


(y) Accounts Receivable.  All accounts receivable of IVOI shown on the IVOI
Financial Statements and all accounts receivable created after December 31,
2010, subject to reserves created in the ordinary course of business on a basis
consistent with the past practices and policies of IVOI and otherwise in
accordance with generally accepted accounting principles, (a) have been
collected or (b) to IVOI’s knowledge, are valid and enforceable, arose from
bona-fide sales to third parties in the ordinary course of business, and are
collectible at the aggregate recorded amounts thereof on the books of IVOI.
 
 
22

--------------------------------------------------------------------------------

 
 
(z) Condition of Tangible Assets.  Except as disclosed on Schedule 4(z), IVOI’s
facilities and tangible assets, including, without limitation, machinery,
equipment, vehicles, furniture, plants and buildings, are in good operating
condition and repair (ordinary wear and tear excepted) and are adequate for the
uses to which they have been put by IVOI in the ordinary course of business,
except for parts or repairs of an immaterial nature in the aggregate, and IVOI
has not received any notice that any of such facilities or assets is in need of
substantial maintenance or repair.


(aa) Disclosure.  No representation or warranty of IVOI in this Agreement
(including, without limitation, the Schedules of IVOI hereto) contains or will
contain any untrue statement of a material fact or omits or will omit to state
any material fact necessary to make the statements herein or therein not
misleading.


5.           Covenants. The parties agree as follows with respect to the period
from and after the execution of this Agreement.


(a) General. Each of the parties will use its best efforts to take all action
and to do all things necessary in order to consummate and make effective the
transactions contemplated by this Agreement (including satisfaction, but not
waiver, of the closing conditions set forth in Section 6 below).


(b) Notices and Consents. HYDRA will give any notices to third parties, and will
use its best efforts to obtain, any third party consents, that IVOI reasonably
may request in connection with the matters referred to in Section 3(j) above.


(c) Regulatory Matters and Approvals. Each of the parties will give any notices
to, make any filings with, and use its best efforts to obtain any
authorizations, consents, and approvals of governments and governmental agencies
in connection with the matters referred to in Section 3(j) and Section 4(j)
above. Without limiting the generality of the foregoing:


(i) Securities Act, Securities Exchange Act, and State Securities Laws. IVOI
will take all actions that may be necessary under state and federal securities
laws in connection with the offering and issuance of IVOI Shares and provide all
notices to and/or requests for consent from its shareholders as required
pursuant to the Securities Exchange Act.


(ii) State Corporation Laws. Both parties will solicit their shareholders to
approve the Merger, in the manner required by applicable law.
 
 
23

--------------------------------------------------------------------------------

 
 
(d) Operation of Business. HYDRA and IVOI will continue to operate and conduct
their respective businesses in a commercially reasonable manner, and will not
engage in any practice, take any action, or enter into any transaction outside
the Ordinary Course of Business. Without limiting the generality of the
foregoing:


(i) HYDRA and IVOI will not authorize or effect any change in their respective
charter or bylaws;


(ii) HYDRA and IVOI will not grant any options, warrants, or other rights to
purchase or obtain any of their respective securities or issue, sell, or
otherwise dispose of any of their respective securities (except upon the
conversion or exercise of options, warrants, and other rights currently
outstanding);


(iii) HYDRA and IVOI will not declare, set aside, or pay any dividend or
distribution with respect to their respective securities (whether in cash or in
kind), or redeem, repurchase, or otherwise acquire any of their respective
securities;


(iv) HYDRA and IVOI will not issue any note, bond, or other debt security or
create, incur, assume, or guarantee any indebtedness for borrowed money or
capitalized lease obligation outside the Ordinary Course of Business of the
respective companies;


(v) HYDRA and IVOI will not impose any Security Interest upon any of their
respective assets outside the Ordinary Course of Business of each company;


(vi) HYDRA and IVOI will not make any capital investment in, make any loan to,
or acquire the securities or assets of any other Person outside the Ordinary
Course of Business of each company;


(vii) HYDRA and IVOI will not make any change in employment terms for any of
their respective directors, officers, and employees outside the Ordinary Course
of Business of each company;


 (viii)  IVOI shall maintain filing all required SEC filings in a current and
timely manner.


(e) Full Access. HYDRA will permit representatives of IVOI to have full access
to all premises, properties, personnel, books, records (including tax records),
contracts, and documents of or pertaining to each of HYDRA. IVOI will treat and
hold as such any Confidential Information it receives from HYDRA in the course
of the reviews contemplated by this Section 5(e), will not use any of the
Confidential Information except in connection with this Agreement, and, if this
Agreement is terminated for any reason whatsoever, agrees to return to HYDRA all
tangible embodiments (and all copies) thereof which are in its possession.
 
 
24

--------------------------------------------------------------------------------

 
 
(f) Notice of Developments. Each party will give prompt written notice to the
other of any material adverse development causing a breach of any of its own
representations and warranties in Section 3 and Section 4 above. No disclosure
by any party pursuant to this Agreement, however, shall be deemed to amend or
supplement the Disclosure Schedule or to prevent or cure any misrepresentation,
breach of warranty, or breach of covenant.


(g) Full Access. IVOI will permit representatives of HYDRA to have full access
to all premises, properties, personnel, books, records (including tax records),
contracts, and documents of or pertaining to each of IVOI. HYDRA will treat and
hold as such any Confidential Information it receives from IVOI in the course of
the reviews contemplated hereby, will not use any of the Confidential
Information except in connection with this Agreement, and, if this Agreement is
terminated for any reason whatsoever, agrees to return to IVOI all tangible
embodiments (and all copies) thereof which are in its possession.


6.           Conditions to Obligation to Close.


(a) Conditions to Obligation of IVOI. The obligation of IVOI to consummate the
transactions to be performed by it in connection with the Closing is subject to
satisfaction of the following conditions:


(i) this Agreement and the Merger shall have received the Requisite HYDRA
Shareholder Approval and the Requisite IVOI Shareholder Approval;


(ii) HYDRA shall have procured all of the third party consents specified in
Section 5 above;


(iii) the representations and warranties set forth in Section 3 above shall be
true and correct in all material respects at and as of the Closing Date;


(iv) HYDRA shall have performed and complied with all of its covenants hereunder
in all material respects through the Closing;


(v) no action, suit, or proceeding shall be pending or threatened before any
court or quasi-judicial or administrative agency of any federal, state, local,
or foreign jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would (A) prevent
consummation of any of the transactions contemplated by this Agreement, (B)
cause any of the transactions contemplated by this Agreement to be rescinded
following consummation, or (C) affect adversely the right of the Surviving
Corporation to own the former assets, and to operate the former businesses of
HYDRA (and no such injunction, judgment, order, decree, ruling, or charge shall
be in effect);
 
 
25

--------------------------------------------------------------------------------

 

 
(vi) immediately prior to the Effective Time there shall be 100,000,000 shares
of HYDRA Common Stock authorized, no shares of HYDRA Common Stock held or owned
by anyone other than ASRC,  no shares of HYDRA Preferred Stock outstanding, and
no options outstanding;


(vii) the parties shall have received all other authorizations, consents, and
approvals of governments and governmental agencies referred to in Section 3(d)
and Section 4(d) above; and


(viii) all actions to be taken by HYDRA in connection with consummation of the
transactions contemplated hereby and all certificates, opinions, instruments,
and other documents required to effect the transactions contemplated hereby will
be reasonably satisfactory in form and substance to IVOI.


(ix) IVOI shall have entered into an Administrative Services Agreement by and
between IVOI and B Green Innovations, Inc. in substantially the form as set
forth in Exhibit C and attached herein.  The parties hereby acknowledge that the
B Green Innovations, Inc. Series A 3% Preferred Stock may not be converted or
redeemed except pursuant to the terms as set forth in the Administration
Services Agreement and the B Green Innovations, Inc. Certificate of
Incorporation.


(x) IVOI shall have issued IVOI Class A Common Stock to pay various outstanding
obligations as listed on Schedule 6(a)(x).


(xi) IVOI shall have paid its obligations related to consummating the
contemplated transaction herein for any legal bills and/or other expenses.


(xii) IVOI shall invest any remaining cash reserves at the time of the Closing
in B Green Innovation, Inc. Series A 3% Preferred Stock.


(xiii) IVOI shall have applied for and HYDRA shall have paid for a  directors'
and officers' liability insurance policy ("D&O Insurance Tail") by an insurer,
with policy limits of $1 million covering the period during which the directors
and officers of IVOI were serving in any one or more of the capacities covered
by this Agreement and for a term of two (2) years (the “Term”) by reason of the
fact that the director and officer is serving in any of the capacities covered
by this Agreement.  In all policies of D&O Insurance Tail to be maintained
pursuant to this subparagraph, the directors and officers shall be named as an
insured in such a manner as to provide them with the greatest rights and
benefits available under such policy.  The premium for the  D&O Insurance Tail
has been quoted at $24,732 for the Term.


 
26

--------------------------------------------------------------------------------

 


IVOI may waive any condition specified in this Section 6(a) if it executes a
writing so stating at or prior to the Closing.


(xiv) HYDRA.  At the Closing, HYDRA shall deliver to IVOI:
 
(A) the original stock certificates representing the HYDRA Shares, accompanied
by stock powers separate from such stock certificates duly executed in blank by
the HYDRA Shareholder evidencing the transfer of HYDRA Shares to IVOI
 
(B) any and all consents, approvals, notices, filings or recordations of third
parties required with respect to the execution and delivery of this Agreement or
the transactions contemplated hereby or by any of the agreements, documents or
instruments referred to herein;
 
(C) evidence, in form and substance reasonably satisfactory to IVOI, that any
and all shareholder agreements or similar agreements to which HYDRA and the
HYDRA Shareholders, or any of them, are a party or to which they or any of them
may be subject have been duly terminated;
 
(D) a certificate of the president or chief executive officer of HYDRA
certifying that the representations and warranties by HYDRA set forth in this
Agreement and in any certificate or document delivered pursuant to the
provisions of this Agreement are true and accurate, on and as of the Closing
Date, and that HYDRA has performed and complied in all material respects with
all agreements, obligations and conditions required by this Agreement to be
performed or complied with by it on or prior to the Closing Date;
 
(E) a copy of the Articles of Incorporation and Bylaws of HYDRA, each as amended
to date, and the resolutions adopted by the Board of Directors of HYDRA
approving, authorizing and directing the execution of this Agreement and the
transactions contemplated thereby, each certified by the Secretary of HYDRA as
being in full force and effect on and as of the Closing Date;
 
(F) a certificate of the Secretary of State of Nevada to the effect that HYDRA
is a validly existing corporation in good standing under the laws of the State
of Nevada and a certificate from the Secretary of State of each other state in
which the character of its properties owned or leased or the nature of its
activities requires qualification as a foreign corporation doing business in
such state to the effect that HYDRA is a foreign corporation in good standing
under the laws of such state; and
 
 
27

--------------------------------------------------------------------------------

 
 
(G) an opinion of legal counsel to HYDRA to the effect that: (i) HYDRA is a
corporation duly incorporated, validly existing and in good standing under the
laws of Nevada and is duly qualified as a foreign corporation in each state in
which the character of its properties owned or leased or the nature of its
activities requires qualification as a foreign corporation doing business in
such state, except where the failure to be so qualified would not have a
material adverse effect on HYDRA; (ii) this Agreement and each related agreement
to which HYDRA is a party has been duly authorized, executed and delivered by
HYDRA and each of this Agreement and each such related agreement constitutes the
valid and binding obligation of HYDRA enforceable against HYDRA in accordance
with its terms, except (x) as the same may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws now or hereafter in effect relating
to creditors’ rights generally and (y) that the remedy of specific performance
and injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought; and (iii) HYDRA, through its Board of Directors and
shareholders, has taken all corporate action necessary for the approval of the
execution, delivery and performance of this Agreement by HYDRA.
 
(H) the Audited 2010 HYDRA Financial Statements.



(b) Conditions to Obligation of HYDRA. The obligation of HYDRA to consummate the
transactions to be performed by it in connection with the Closing is subject to
satisfaction of the following conditions:


(i) this Agreement and the Merger shall have received the Requisite IVOI
Shareholder Approval and the Requisite HYDRA Shareholder Approval;


(ii) the representations and warranties set forth in Section 4 above shall be
true and correct in all material respects at and as of the Closing Date;


(iii) IVOI shall have performed and complied with all of its covenants hereunder
in all material respects through the Closing;


(iv) No action, suit, or proceeding shall be pending or threatened before any
court or quasi-judicial or administrative agency of any federal, state, local,
or foreign jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would (A) prevent
consummation of any of the transactions contemplated by this Agreement, (B)
cause any of the transactions contemplated by this Agreement to be rescinded
following consummation, or (C) affect adversely the right of the Surviving
Corporation to own the former assets, and to operate the former businesses of
HYDRA (and no such injunction, judgment, order, decree, ruling, or charge shall
be in effect);
 
 
28

--------------------------------------------------------------------------------

 
 
(v) IVOI shall have outstanding no more than 6,265,563,493 shares of its Common
Stock, except for the additional shares issued pursuant to Schedule 6(a)(x);


(vi) IVOI shall have authorized 1,000,000 shares of blank check preferred stock
to be issued to ASRC and/or its nominees and designees in connection with the
Merger, and shall have filed a valid certificate of designation relating to said
preferred stock, providing the following rights to the preferred stock:


·  
Each Preferred Share shall have super-voting rights equal to 10,000 votes for
every one vote granted to IVOI Class A Common Stock; and

 
·  
Each Preferred Share shall convert, at the holder's option, into 153.5 shares of
Class A Common Stock, at any time desired by the holder.



(vii) The parties shall have received all other authorizations, consents, and
approvals of governments and governmental agencies referred to in Section 3(d)
and Section 4(d) above; and


(viii) all actions to be taken by IVOI in connection with consummation of the
transactions contemplated hereby and all certificates, opinions, instruments,
and other documents required to effect the transactions contemplated hereby will
be reasonably satisfactory in form and substance to HYDRA.


(ix) the Audited 2010 IVOI Financial Statements.


HYDRA may waive any condition specified in this Section 6(b) if it executes a
writing so stating at or prior to the Closing.


7. Termination.


(a) Termination of Agreement. Either of the parties may terminate this Agreement
with the prior authorization of its board of directors (whether before or after
shareholder approval) as provided below:


(i) the parties may terminate this Agreement by mutual written consent at any
time prior to the Effective Time;


(ii) IVOI may terminate this Agreement by giving written notice to HYDRA at any
time prior to the Effective Time (A) in the event HYDRA has breached any
material representation, warranty, or covenant contained in this Agreement in
any material respect, IVOI has notified HYDRA of the breach, and the breach has
continued without cure for a period of 30 days after the notice of breach or (B)
if the Closing shall not have occurred on or before March 31,, 2011, by reason
of the failure of any condition precedent under Section 6(a) hereof (unless the
failure results primarily from IVOI breaching any representation, warranty, or
covenant contained in this Agreement);
 
 
29

--------------------------------------------------------------------------------

 
 
(iii) HYDRA may terminate this Agreement by giving written notice to IVOI at any
time prior to the Effective Time (A) in the event IVOI has breached any material
representation, warranty, or covenant contained in this Agreement in any
material respect, HYDRA has notified IVOI of the breach, and the breach has
continued without cure for a period of 30 days after the notice of breach or (B)
if the Closing shall not have occurred on or before March 31, 2011, by reason of
the failure of any condition precedent under Section 6(b) hereof (unless the
failure results primarily from HYDRA breaching any representation, warranty, or
covenant contained in this Agreement);


(b) Effect of Termination. If any party terminates this Agreement pursuant to
Section7(a) above, all rights and obligations of the parties hereunder shall
terminate without any liability of any party to any other party (except for any
liability of any party then in breach); provided, however, that all
confidentiality provisions contained herein shall survive any such termination.


8.           Miscellaneous.


            (a) Confidentiality. Each IVOI and HYDRA will use any information
received from each other solely for purposes of their respective due diligence
investigation of the other, and unless and until the parties consummate the
Merger, the parties, their affiliates, directors, officers, employees, advisors,
and agents will keep all such information strictly confidential.


(a) Press Releases and Public Announcements. Except for the press release issued
by IVOI relating to the previous Letter of Intent entered into by the parties in
connection with the Merger, no party shall issue any other press release or make
any public announcement relating to the subject matter of this Agreement without
the prior written approval of the other party; provided, however, that any party
may make any public disclosure it believes in good faith is required by
applicable law or any listing or trading agreement concerning its publicly
traded securities (in which case the disclosing party will use its best efforts
to advise the other party prior to making the disclosure).


(b) No Third Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any Person other than the parties and their respective successors
and permitted assigns.


(c) Entire Agreement. This Agreement (including the documents referred to
herein) constitutes the entire agreement between the parties and supersedes any
prior understandings, agreements, or representations by or between the parties,
written or oral, to the extent they related in any way to the subject matter
hereof.
 
 
30

--------------------------------------------------------------------------------

 
 
(d) Succession and Assignment. This Agreement shall be binding upon and inure to
the benefit of the parties named herein and their respective successors and
permitted assigns. No party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other party.


(e) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument.


(f) Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.


(g) Notices. All notices, requests, demands, claims, and other communications
hereunder will be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given if (and then two business
days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the intended recipient as set forth
below:
 

 
If to HYDRA
Peter A. Lagorio, Esq.
 
 
Law Office of Peter A. Lagorio
 
 
63 Atlantic Ave.
 
 
Boston, MA 02110
       
If to IVOI
Lawrence A Muenz, Esq.
 
 
Meritz & Muenz, LLP
 
 
2021 O Street NW
 
 
Washington, DC 20036

 
Any party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication shall be deemed to have been duly
given unless and until it actually is received by the intended recipient. Any
party may change the address to which notices, requests, demands, claims, and
other communications hereunder are to be delivered by giving the other party
notice in the manner herein set forth.
 
 
31

--------------------------------------------------------------------------------

 
 
(h) Amendments and Waivers. The parties may mutually amend any provision of this
Agreement at any time prior to the Effective Time with the prior authorization
of their respective boards of directors; provided, however, that any amendment
effected subsequent to shareholder approval will be subject to the restrictions
contained in the New Jersey General Corporation Law. No amendment of any
provision of this Agreement shall be valid unless the same shall be in writing
and signed by both of the parties. No waiver by any party of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence.


(i) Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.


(j) Expenses. The combined entity will bear all costs and expenses (including
legal fees and expenses) incurred in connection with this Agreement and the
transactions contemplated hereby.


(k) Construction. The parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state, local, or foreign statute
or law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context otherwise requires. The word "including" shall
mean including without limitation.


(l) Schedules and Exhibits.  The parties mutually agree that the various
schedules and exhibits referenced herein and to be attached to this Agreement
may be not be available at the time of the execution of this Agreement and may
be supplied and attached to the Agreement between the date hereof and the
Closing Date.


9. Information Statement.


Following delivery to IVOI of the unaudited September 2010 HYDRA Financial
Statements and subject to the reasonable satisfaction of IVOI with same and with
the results of its due diligence investigation of HYDRA as of such time,
promptly thereafter, IVOI shall prepare and cause to be filed with the SEC an
Information Statement on Schedule 14C pursuant to the regulations promulgated by
the SEC under the Securities Exchange Act (the “Information Statement”) with
respect to the IVOI written shareholder consent in lieu of a shareholders
meeting approving the transaction contemplated by this Agreement and any other
documents required by the Securities Act, the Exchange Act or any other federal,
foreign or state Blue Sky or related laws in connection with the transactions
contemplated by this Agreement (collectively, “Other Filings”). IVOI will notify
HYDRA of any comments from the SEC or its staff or any other Governmental Body
and of any request by the SEC or its staff or any other Governmental Body for
amendments to the Information Statement or any Other Filings or for additional
information and will supply HYDRA with copies of all correspondence between IVOI
and the SEC or its staff or any other Governmental Body, with respect to the
Information Statement, any Other Filings. IVOI shall use all commercially
reasonable efforts to cause the Information Statement and any Other Filings to
comply with the rules and regulations promulgated by the SEC and to respond
promptly to any comments of the SEC or its staff or any other Governmental Body.
IVOI will use all reasonable efforts to cause the Notice of Internet
Availability of the Information Statement (the “Notice”) to be mailed to IVOI’s
shareholders, as promptly as practicable after the Notice is permitted to be
mailed under the rules and regulations promulgated by the SEC.
 
 
32

--------------------------------------------------------------------------------

 

 
10. No Negotiations, etc.


Prior to the Closing Date, neither IVOI nor HYDRA shall, directly or indirectly,
in any way contact, initiate, enter into or conduct any discussions or
negotiations, or enter into any agreements, whether written or oral, with any
Person with respect to the sale of all or any part of their respective assets
except, by the Board of Directors of IVOI or ASRC to the extent otherwise
required in the exercise of its fiduciary duties to its shareholders, as the
case may be, if it shall have received a Superior Proposal after the date hereof
from a third party or parties. As used in this Agreement, the defined term
“Superior Proposal” shall mean a bona fide unsolicited written proposal made by
a third party which is (a)(i) for a sale, exchange, transfer or other
disposition of more than 50% of the assets of the company, taken as a whole, in
a single transaction or a series of related transactions, or (ii) for the
acquisition, directly or indirectly, by such third party of beneficial ownership
of more than 50% of the stock whether by merger, reorganization, consolidation,
share exchange or purchase, business combination, recapitalization, liquidation,
dissolution or similar transaction, and which and is (b) otherwise on terms
which the Board of Directors in good faith has concluded (after consultation
with its financial advisors and legal counsel), taking into account, among other
things, all legal, financial, regulatory and other aspects of the proposal and
the third party making the proposal (x) that the proposal would, if consummated,
result in a transaction that is more favorable to its shareholders (in their
capacity as shareholders) or members (in their capacity as members), as the case
may be, from a financial point of view, than the transactions contemplated by
this Agreement and (y) that the proposal is reasonably capable of being
consummated.


11. Delivery of Disclosure Schedules


The respective disclosure schedules relating to the representations and
warranties of IVOI and HYDRA in this Agreement shall be delivered as soon as
practicable after such execution and, in any event, a reasonable time prior to
the Closing.


 
33

--------------------------------------------------------------------------------

 


12. Post Closing Covenants


(a) Upon consummation of the Closing, IVOI shall timely file with the SEC a
Current Report on Form 8-K with respect to the Agreement and Plan of Merger and
the consummation of the transactions contemplated hereby.  Additionally, IVOI
shall continue to timely file all reports with the SEC pursuant to the
Securities Exchange Act and continue to maintain the effectiveness of all
registrations statements under Form S-8.


(b) IVOI shall use all commercially reasonable efforts to have the IVOI Class A
Common Stock continue trading on the OTC Bulletin Board or the Nasdaq Stock
Market.


(c) IVOI shall keep in force the D&O Insurance Tail as set forth in Section
6(a)(xiii).
 
 
34

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date affixed below.




____________________________                                                                                    ________________________________
iVoice,
Inc.                                                                                                                                 
Hydra Fuel Cell Corporation


By:
________________________                                                                                    
 By: _____________________________


Title:
_______________________                                                                                     Title:
____________________________


Date:
_______________________                                                                                     Date:
____________________________
 
 
 
 
 
 
 
 
 
 
35

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Certificate of Merger/Consolidation
 


 


1.  
Type of Filing (check
one):                        ý  Merger                           ¨ Consolidation
Name of Surviving Business Entity:            iVoice, Inc.

 
2.  
Name(s)/Jurisdiction(s) of All Participating Business Entities:

 

     
Identification # Assigned by
 
Name
Jurisdiction
Treasurer (if applicable)
 
iVoice, Inc..
New Jersey
   
Hydra Fuel Cell Corporation
Nevada
0100902964

 
3.  
Date Merger/Consolidation adopted:  March 10, 2011

 
 Voting: (all corporations involved; attach additional sheets if necessary)
 
-a  
Corp. Name                      iVoice,
Inc.                                                                                                   
Outstanding Shares                                           6,265,563,493

If applicable, set forth the number and designation of any class or series of
shares entitled to vote.
 
Voting For
_______________                                                           Voting
Against _________________ ; OR
 
Merger/consolidation plan was adopted by a majority of the outstanding voting
shares of the corporation through written consent without  a meeting.
(check)   ý
 
-b  
Corp. Name                      Hydra Fuel Cell
Corporation                                                                      Outstanding
Shares  100,000,000

If applicable, set forth the number and designation of any class or series of
shares entitled to vote.
 
Voting For
_______________                                                           Voting
Against _________________ ; OR
 
Merger/consolidation plan was adopted by the unanimous written consent of the
shareholders without a meeting (check) ý
 
4.  
Service of Process Address (For use if the surviving business entity is not
authorized or registered by the State Treasurer:

 
The surviving business entity agrees that it may be served with process in this
State in any action, suit or proceeding for the enforcement of any obligation of
any domestic or foreign corporation, previously amenable to suit in this State,
which is a party to this merger/consolidation, and in any proceeding for the
enforcement of the rights of a dissenting shareholder of such domestic
corporation against the surviving corporation.
 
The Treasurer is hereby appointed as agent to accept service of process in any
such action, suit, or proceeding which shall be forwarded to the surviving
business entity at the Service of Process address stated above.
 
The Surviving Business Entity also agrees that it will promptly pay to the
dissenting shareholders of any such domestic corporation the amount, if any, to
which they may be entitled under the provisions of Title 14A.
 
 
 

--------------------------------------------------------------------------------

 
 
5.  
Effective date:  March 10, 2011

 
Signature
 
Name
 
Title
 
Date
                                                                  
 
                                                                                  
 
 
 
 
                                                                                
 
                                                                                          
 
                        
 
       
                                                                  
 
                                                                                
 
                                              
 
           
                                                                                        
 
                                                                       
 
                      
 
        

 
**Remember to attach: 1) the plan of merger or consolidation; and 2) if the
surviving or resulting business is not a registered or authorized domestic or
foreign corporation, a Tax Clearance Certificate for each participating
corporation.
 
 
NJ Division of Revenue, PO Box 308, Trenton NJ 08646
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit B
 
CERTIFICATE OF DESIGNATION,
PREFERENCES AND RIGHTS


of


SERIES A CONVERTIBLE PREFERRED STOCK


of


IVOICE, INC., A NEW JERSEY CORPORATION


 
iVoice, Inc., as corporation organized and existing under the laws of the State
of New Jersey (the “Corporation”), hereby certifies that the Board of Directors
of the Corporation (the “Board of Directors” or the “Board”), in accordance with
the provisions of its Certificate of Incorporation and Bylaws, each as amended
and restated through the date hereof, has hereby authorized and issues a series
of the Corporation’s previously-authorized Preferred Stock, par value $1.00 per
share with the preferences, privileges, powers and restrictions thereof, as
follows:
 
 
I.
DESIGNATION AND AMOUNT

 
The designation of this series, which consists of 1,000,000 shares of Preferred
Stock, is the Series A Convertible Preferred Stock (the “Series A Preferred
Stock”).
 
 
II.
CERTAIN DEFINITIONS

 
For purposes of this Certificate of Designation, in addition to the other terms
defined herein, the following terms shall have the following meanings:
 
A.    “Business Day” means any day, other than a Saturday or Sunday or a day on
which banking institutions in the State of New York are authorized or obligated
by law, regulation or executive order to close.
 
 
 

--------------------------------------------------------------------------------

 
 
B.    “Closing Sales Price” means, for any security as of any date, the last
sales price of such security on the principal trading market where such security
is listed or traded as reported by Bloomberg Financial Markets (or a comparable
reporting service of national reputation selected by the Corporation and
reasonably acceptable to the Majority Holders if Bloomberg Financial Markets is
not then reporting closing sales prices of such security)(collectively,
“Bloomberg”), or if the foregoing does not apply, the last reported sales price
of such security on a national exchange or in the over-the-counter market on the
electronic bulletin board for such security as reported by Bloomberg, or, if no
such price is reported for such security by Quotation Bureau, Inc., in each case
for such date or, if such date was not a trading day for such security, on the
next preceding date that was a trading day.  If the Closing Sales Price cannot
be calculated for such security as of either of such dates on any of the
foregoing bases, the Closing Sales Price of such security on such date shall be
the fair market value as reasonably determined by an investment banking firm
selected by the Corporation and reasonably acceptable to the Majority Holders,
with the costs of such appraisal to be borne by the Corporation.
 
C. “Conversion Date” means, for any Optional Conversion, the date specified in
the Notice of Conversion in the form attached hereto (the “Notice of
Conversion”), so long as a copy of the Notice of Conversion is faxed (or
delivered by other means resulting in notice) to the Corporation before 11:59
p.m., Eastern time, on the Conversion Date indicated in the Notice of
Conversion; provided, however, that if the Notice of Conversion is not so faxed
or otherwise delivered before such time, then the Conversion Date shall be the
next date the holder faxes or otherwise delivers the Notice of Conversion to the
Corporation.
 
D. “Conversion Ratio” means 153.5 shares of the Corporation’s Class A common
stock for each one share of the Series A Preferred Stock.
 
 
 

--------------------------------------------------------------------------------

 
 
E. “Issuance Date” means the date of the closing under the Agreement and Plan of
Merger by and among the Corporation and Hydra Fuel Cell Corporation (the “Merger
Agreement”), pursuant to which the Corporation issues shares of Series A
Preferred Stock upon the terms and conditions stated therein.
 
 
III.
DIVIDENDS

 
A. There will initially be no dividends due or payable on the Series A Preferred
Stock.  Any future terms with respect to dividends shall be determined by the
Board of Directors of the Corporation consistent with the Corporation’s
Certificate of Incorporation. Any and all such future terms concerning dividends
shall be reflected in an amendment to this Certificate which the Board of the
Directors of the Corporation shall promptly file or cause to be filed.
 
 
IV.
CONVERSION

 
A. Conversion at the Option of the Holder:  Each holder of shares of Series A
Preferred Stock may, at any time and from time to time, convert (an “Optional
Conversion”) each of its shares of Series A Preferred Stock into a number of
fully paid and non-assessable shares of series A Common Stock determined in
accordance with the following formula:  153.5 shares of Series A Common Stock
for each one share of Series A Preferred Stock.
 
 
 

--------------------------------------------------------------------------------

 


 
B. Mechanics of Conversion:  In order to effect an Optional Conversion, a holder
shall:  (i) fax (or otherwise deliver) a copy of the fully executed Notice of
Conversion to the Corporation and (ii) surrender or cause to be surrendered the
original certificates representing the Series A Preferred Stock being converted
(the “Preferred Stock Certificates”), duly endorsed, along with a copy of the
Notice of Conversion as soon as practicable thereafter to the Corporation.  Upon
receipt by the corporation of a facsimile copy of a Notice of Conversion from a
holder, the Corporation shall promptly send, via facsimile, a confirmation to
such holder stating that the Notice of Conversion has been received, the date
upon which the Corporation expects to deliver the Common Stock issuable upon
such conversion and the name and telephone number of a contact person at the
Corporation regarding the conversion.
 
(i) Delivery of Common Stock Upon Conversion:  Upon the surrender of Preferred
Stock Certificates accompanied by a Notice of Conversion, the Corporation
(itself, or through its transfer agent) shall, no later than the second business
day following the Conversion Date issue and deliver (i.e., deposit with a
nationally recognized overnight courier service postage prepaid) to the holder
(a) the Common Stock being converted and (b) a certificate representing the
number of shares of Series A Preferred Stock not being converted, if
any.  Notwithstanding the foregoing, if the Corporation’s transfer agent is
participating in the Depository Trust Company (“DTC”) Fast Automated Securities
Transfer program, and so long as the certificates therefor do not bear a legend
(pursuant to placement of a legend thereon (pursuant to the terms of the
Securities Purchase Agreement), the Corporation shall cause its transfer agent
to promptly electronically transmit the Common Stock issuable upon conversion to
the holder by crediting the account the account of the holder by crediting the
account of the holder or its nominee with DTC through its Deposit Withdrawal
Agent Commission system (DTC Transfer).  If the aforementioned conditions to a
DTC Transfer are not satisfied, the Corporation shall deliver as provided above
to the holder physical certificates representing the Common Stock issuable upon
conversion.  Further, a holder may instruct the Corporation to deliver to the
holder physical certificates representing the Common Stock issuable upon
conversion in lieu of delivering such shares by way of DTC Transfer.
 
 
 

--------------------------------------------------------------------------------

 
 
(ii) Taxes:  The Corporation shall pay and all taxes that may be imposed upon it
with respect to the issuance and delivery of the shares of Common Stock upon the
conversion of the Series A Preferred Stock.
 
(iii) No Fractional Shares:  If any conversion of Series A Preferred Stock would
result in the issuance of a fractional share of Common Stock (aggregating all
shares of Series A Preferred Stock being converted pursuant to a given Notice of
Conversion), such fractional share shall be payable in cash based upon the ten
day average Closing Sales Price of the Common Stock at such time, and the number
of shares of Common Stock issuable upon conversion of the Series A Preferred
Stock shall be the next lower whole number of shares.  If the Corporation elects
not to, or is unable to, make such a cash payment, the holder shall be entitled
to receive, in lieu of the final fraction of a share.
 
V.   RESERVATION OF SHARES OF COMMON STOCK
 
A. Reserved Amount:  On or prior to the Issuance Date, the Corporation shall
reserve 153,500,000 shares of its authorized but unissued shares of Common
Stock, so reserved (the “Reserved Amount”) shall at all times be sufficient to
provide for the full conversion of all of the Series A Preferred Stock.
 
VI.   RANK
 
All shares of the series A Preferred Stock shall rank (i) prior to the
Corporation’s Common Stock and any class or series of capital stock of the
Corporation hereafter created (ii) pari passu with any class or series of
capital stock of the Corporation hereafter created and specifically ranking, by
its terms, on parity with the Series A Preferred Stock, and (iii) junior to any
class or series of capital stock of the Corporation hereafter created
specifically ranking, by its terms, senior to the Series A Preferred Stock in
each case as to distribution of assets upon liquidation, dissolution or winding
up of the Corporation, whether voluntary or involuntary.
 
 
 

--------------------------------------------------------------------------------

 
 
VII. VOTING RIGHTS
 
Each share of the Series A Preferred Stock shall have super-voting rights equal
to 10,000 votes of Class A Common Stock.  With respect to all matters upon which
shareholders are entitled to vote or to which shareholders are entitled to give
consent, the holders of the outstanding shares of Series A Preferred Stock
shares shall vote together with Class A Common Stock Shares without regard to
class, except as to those matters on which separate class voting is required by
applicable law.
 
VIII. PROTECTION PROVISIONS
 
So long as any shares of Series A Preferred Stock are outstanding, the
Corporation shall not take any of the following corporate actions (whether by
merger, consolidation or otherwise) without first obtaining the unanimous
consent of the holders of the Series A Preferred Stock:
 
(i) Alter or change the rights, preferences or privileges of the Series A
Preferred Stock, or increase the authorized number of shares of Series A
Preferred Stock.
 
(ii) Alter or change the rights, preferences or privileges of any capital stock
of the Corporation so as to affect adversely the Series A Preferred Stock;
 
(iii) Create or issue any securities which one pari passer or senior to the
Series A Preferred Stock
 
(iv) Issue any additional shares of Series A Preferred Stock;
 
 
 

--------------------------------------------------------------------------------

 
 
(v) Redeem, repurchase or otherwise acquire, or declare or pay any cash dividend
or distribution on, any other securities.
 
(vi) Increase the par value of the Common Stock;
 
(vii) (a)  issue any debt securities; (b)  incur any indebtedness or (c)  enter
into any other agreement or arrangement that would, in the case of this clause
(d), entitle any third party to any preferences over the Series A Preferred
Stock.
 
(viii) Enter into any agreement, commitment, understanding or other arrangement
to take any of the foregoing actions; or
 
(ix) Cause or authorize any subsidiary of the Corporation to engage in any of
the foregoing actions.
 
XIV.   MISCELLANEOUS
 
A. Cancellation of Series A Preferred Stock:   If any shares of Series A
Preferred Stock are converted pursuant to Article IV or redeemed or repurchased
by the Corporation, the shares so converted or redeemed shall be canceled, shall
return to the status of authorized, but unissued Preferred Stock of no
designated series, and shall not be issuable by the Corporation as Series A
Preferred Stock.
 
B. Lost or Stolen Certificates:   Upon receipt by the Corporation of (i)
evidence of the loss, theft, destruction or mutilation of any Preferred Stock
Certificates(s) and (ii) (y) in the case of loss, theft or destruction,
indemnity (without any bond or other security) reasonably satisfactory to the
Corporation, or (z) in the case of mutilation, the Preferred Stock
Certificate(s) (surrendered for cancellation), the Corporation shall execute and
deliver new Preferred Stock Certificates(s) or like tenor and date.  However,
the Corporation shall not be obligated to reissue such lost, stolen, destroyed
or mutilated Preferred Stock Certificates(s) if the holder contemporaneously
requests the Corporations to convert such Series A Preferred Stock.
 
 
 

--------------------------------------------------------------------------------

 
 
C. Waiver:    Notwithstanding any provision in this Certificate of Designation
to the contrary, any provision contained herein and any right of the holders of
Series A Preferred Stock granted hereunder may be waived as to all shares of
Series A Preferred Stock (and the holders thereof) upon the unanimous written
consent of the holders of the Series A Preferred Stock.
 
D. Notices:  Any notices required or permitted to be given under the terms
hereof shall be sent by certified or registered mail (return receipt requested)
or delivered personally, by nationally recognized overnight carrier or by
confirmed facsimile transmission, and shall be effective five days after being
placed in the mail, if mailed, or upon receipt or refusal of receipt, if
delivered personally or by nationally recognized overnight carrier or confirmed
facsimile transmission, in each case addressed to a party.  The address for such
communications is iVoice, Inc., 1800 N.W. 169th Place, Suite c700, Beaverton,
Oregon 97006, Attention:  Frank Neukomm; Telephone:  503-645-2523;
Facsimile:  503-645-2129; or such other address and telephone and fax number as
may be designated in writing hereafter in the same manner by the Corporation.
 
IN WITNESS WHEREOF, this Certificate of Designation is executed on behalf of the
Corporation this ________ day of ______________________ , 2011.
 
iVoice, Inc.
 
By:   ___________________________________
 
Name:  _________________________________
 
Title:   __________________________________
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
NOTICE OF CONVERSION
 
(To be Executed by the Registered Holder in order to convert the Series A
Preferred Stock)
 
The undersigned hereby irrevocably elects to covert ___________ shares of Series
A Preferred Stock (the “Conversion”), represented by Stock Certificate
No(s).  ________ (the “preferred Stock Certificates”), into shares of common
stock (“Common Stock”) of iVoice, Inc. (the “Corporation”) according to the
conditions of the Certificates of Designations, Preferences and Rights of Series
A Convertible Preferred Stock (the “Certificate of Designation”), as of the date
written below.  If securities are to be issued in the name of a person other
than the undersigned, the undersigned will pay all transfer taxes payable with
respect thereto.  No fee will be charged to the holder for any conversion,
except for transfer taxes, if any.  Each Preferred Stock Certificate is attached
hereto (or evidence or loss, theft or destruction thereof).
 
Except as may be provided below, the Corporation shall electronically transmit
the Common Stock issuable pursuant to this Notice of Conversion to the account
of the undersigned or its nominee (which is ___________ ) with DTC through its
Deposit Withdrawal Agent Commission System (“DTC Transfer”).
 
In the event of partial exercise, please reissue a new stock certificate for the
number of shares of Series A Preferred Stock which shall not have been
converted.
 
The undersigned acknowledges and agrees that all offers and sales by the
undersigned of the securities issuable to the undersigned upon conversion of the
Series A Preferred Stock have been or will be made only pursuant to an effective
registration of the transfer of the Common Stock under the Securities Act of
1933, as amended (the “Act”), or pursuant to an exemption from registration
under the Act.
 
 
 

--------------------------------------------------------------------------------

 
 
In lieu of receiving the shares of Common Stock issuable pursuant to this Notice
of Conversion by way of DTC Transfer, the undersigned hereby request that the
Corporation issue and deliver to the undersigned physical certificates
representing such shares of Common Stock.
 
Date of Conversion:  ________________________________
 
Number of Shares Converted:  _________________________
 
Signature:   ________________________________________
 
Name:    ____________________________________________
 
Address:  __________________________________________
 


 
 

--------------------------------------------------------------------------------

 
 
Exhibit C
 
ADMINISTRATIVE SERVICES AGREEMENT


This Administrative Services Agreement (the “Agreement”) is entered March 10,
2011 by and between B Green Innovations, Inc., a New Jersey corporation, with
its principal office at 750 Route 34, Matawan, NJ, 07747 (“B Green”), and
iVoice, Inc., a New Jersey corporation, with its principal office at 750 Route
34, Matawan, NJ, 07747 (the “Company”).


WHEREAS, B Green and the Company have agreed for B Green to provide the Company
certain corporate services;


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
set forth, the parties hereto agree as follows:


1. Services


1.1 During the term of this Agreement, B Green shall provide general corporate
services to the Company.


1.2 B Green shall perform the Services in a timely and efficient manner, in
accordance with all applicable laws, regulations and ordinances, and shall
assign to each of the Services substantially the same priority as assigned to
services of like category performed in its own operations.


2. Term


2.1 The term of this Agreement shall commence on March 10, 2011 and shall
continue on a month to month basis, unless terminated by either party by
providing thirty (30) advance written notice to the non-terminating
party.  Notwithstanding anything to the contrary this Agreement shall not be
terminated until, pursuant to Section 3 of this Agreement, B Green has redeemed
all of the B Green Series A 3% Preferred Stock that is held by the Company.


3. Fees


In consideration for the Services, the Company shall pay B Green a monthly fee
of Fifteen Thousand Dollars ($15,000) per month.


B Green shall receive payment for the Fees owed by iVoice pursuant to this
Agreement by redeeming that number of B Green Series A 3% Preferred Stock shares
held by iVoice using the following formula set forth below:


(i) Calculate the number of iVoice Class A Common Stock shares by dividing (x)
the dollar value of the Fees that B Green is to be paid by (y) fifty percent
(50%) of the lowest issue price of iVoice Class A Common Stock.
 
 
1

--------------------------------------------------------------------------------

 

 
(ii) The iVoice Market Value shall be equal to the number of iVoice Class A
Common Stock shares calculated above multiplied by the highest closing ask price
of iVoice Class A Common Stock in the previous thirty (30) trading days prior to
the date of this calculation.


(iii) The number of B Green Series A 3% Preferred Stock shares to be redeemed
hereunder shall be calculated by dividing the iVoice Market Value calculated
above by the Series A Initial Value, as defined in Article III, Section (C)(2)
of the B Green Certificate of Incorporation.



4. Obligations and Relationship


Both parties to this Agreement shall at all times act as independent contractors
and, notwithstanding anything contained herein, the relationship established
hereunder between the parties shall not be construed as a partnership, joint
venture or other form of joint enterprise.  Except as expressly authorized by a
party hereto, no party shall be authorized to make any representations or to
create or assume any obligation or liability in respect of or on behalf of the
other party, and this Agreement shall not be construed or constituting either
party or the agent of the other party.


5. Limited Liability; Indemnification


5.1 B Green shall not be liable to the Company for any loss, claim, expense or
damage, including indirect, special, consequential or exemplary damages, for any
act or omission performed or omitted by it hereunder so long as its act or
omission does not constitute fraud, bad faith or gross negligence.  B Green
shall not be liable to the Company for the consequences of any failure or delay
in performing any Services if the failure shall be caused by labor disputes,
strikes or other events or circumstances beyond its control and it shall have
provided prompt notice to the Company of its inability to perform Services and
the reason therefor.


5.2 In any action, suit or proceeding (other than an action by or in the right
of the Company) to which B Green or any agent or employee of B Green performing
Services hereunder (an “Indemnitee”) was or is a party by reason of his or its
performance or non-performance of Services, the Company shall indemnify the
Indemnitee and hold the Indemnitee harmless from and against expenses,
judgments, fines and amounts paid (with the consent of the Company) in
settlement actually and reasonably incurred by the Indemnitee in connection
therewith if the Indemnitee acted in good faith and provided that the
Indemnitee’s conduct does not constitute negligence or misconduct.


6. Confidentiality


Any and all information obtained by B Green in connection with the Services
contemplated by this Agreement shall be held in the strictest confidence and not
disclosed to any other person without the prior written consent of the Company.
 
 
2

--------------------------------------------------------------------------------

 
 
7. Notices


All notices or other communications required or permitted to be given pursuant
to this Agreement shall be in writing and shall be considered as duly given
on:  (a) the date of delivery, if delivered in person against written receipt
therefor, or by nationally recognized overnight delivery service or
(b) five (5) days after mailing if mailed from within the continental United
States by postage pre-paid certified mail, return receipt requested to the party
entitled to receive the same:
 

 
If to B Green:
B Green Innovations, Inc.
   
750 Route 34
   
Matawan, NJ  07747
   
Attention:                      Jerome Mahoney
   
Telephone: 732-441-7700
   
Facsimile:  732-441-9895
       
And if to the Company:
iVoice, Inc.
   
750 Route 34
   
Matawan, NJ  07747
   
Attention:                      Jerome Mahoney
   
Telephone: 732-441-7700
   
Facsimile:  732-441-9895



Any party may change its address by giving notice to the other party stating its
new address.  Commencing on the tenth (10th) day after the giving of such
notice, such newly designated address shall be such party’s address for the
purpose of all notices or other communications required or permitted to be given
pursuant to this Agreement.
 
8. Binding Effect


This Agreement and all of the provisions hereof shall be binding upon and inure
to the benefit of the parties and their respective successors.


9. No Third Party Beneficiaries


This Agreement is solely for the benefit of the parties hereto and shall not
confer upon third parties and remedy, claim, cause of action or other right in
addition to those existing without reference to this Agreement.


10. Entire Agreement


This Agreement constitutes the entire agreement between the parties with respect
to the subject matters covered hereby and supersedes any prior agreement or
understanding between the parties with respect to those matters.


 
3

--------------------------------------------------------------------------------

 


11. Assignment; Amendment; Waiver


This Agreement may not be amended nor may any rights hereunder be waived except
by an instrument in writing signed by the party sought to be charged with the
amendment or waiver.  The failure of a party to insist upon strict adherence to
any term of this Agreement on any occasion shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.


12. Governing Law


This Agreement shall be construed in accordance with and governed by the laws of
the State of New Jersey, without giving effect to the provisions, policies or
principles thereof relating to choice or conflict of laws.


13. Headings


The section and other headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.
















{the remainder of this page has been intentionally left blank}
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.


IVOICE, INC.






By:                                                           
Jerry Mahoney
President




B GREEN INNOVATIONS, INC.






By:                                                           
Jerome Mahoney
                President
 
 
5

--------------------------------------------------------------------------------

 